EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 3 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: 
A dispenser assembly for solid units, the dispenser assembly comprising:
an outer sleeve comprising an end, a first sidewall extending from the end of the outer sleeve, and a second sidewall extending from the end of the outer sleeve, the first sidewall having a window proximate to the end of the outer sleeve, the second sidewall being disposed inboard of the first sidewall; and
an inner housing inserted into the outer sleeve, the inner housing comprising an end with an opening therein leading to a compartment configured for storing the solid units, the inner housing further having a housing sealing surface,
wherein the outer sleeve is configured to rotate relative to the inner housing between a SEALED position corresponding to the second sidewall forming a moisture tight seal with the housing sealing surface, and a DISPENSING position corresponding 
wherein the inner housing further comprises a body portion and at least one button portion extending outwardly from the body portion; wherein the first sidewall of the outer sleeve has at least one groove; and wherein, when the outer sleeve rotates relative to the inner housing between the SEALED position and the DISPENSING position, the at least one button portion rotates within the at least one groove…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 10 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: 
A dispenser assembly for solid units, the dispenser assembly comprising:
an outer sleeve comprising an end, a first sidewall extending from the end of the outer sleeve, and a second sidewall extending from the end of the outer sleeve, the first sidewall having a window proximate to the end of the outer sleeve, the second sidewall being disposed inboard of the first sidewall; and
an inner housing inserted into the outer sleeve, the inner housing comprising an end with an opening therein leading to a compartment configured for storing the solid units, the inner housing further having a housing sealing surface,

wherein the inner housing further comprises a body portion having a number of slots each defining a tab; wherein the first sidewall of the outer sleeve has a number of grooved regions; and wherein, when the outer sleeve is in the SEALED position, each corresponding tab is disposed in a corresponding one of the grooved regions, wherein, when the outer sleeve rotates relative to the inner housing from the SEALED position toward the DISPENSING position, each corresponding tab moves radially inwardly with respect to the outer sleeve…
…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 13 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: 
A dispenser assembly for solid units, the dispenser assembly comprising: 
an outer sleeve comprising an end, a first sidewall extending from the end of the outer sleeve, and a second sidewall extending from the end of the outer sleeve, the first sidewall having a window proximate to the end of the outer sleeve, the second sidewall being disposed inboard of the first sidewall; and

wherein the outer sleeve is configured to rotate relative to the inner housing between a SEALED position corresponding to the second sidewall forming a moisture tight seal with the housing sealing surface, and a DISPENSING position corresponding to the second sidewall being disengaged with the housing sealing surface in order to allow at least one of the solid units to be dispensed through the window, and
wherein the dispenser assembly further comprises an ejection mechanism formed between the inner housing and the outer sleeve; and wherein, when the outer sleeve rotates relative to the inner housing from the SEALED position toward the DISPENSING position, the ejection mechanism ejects one of the solid units from the inner housing and maintains the other of the solid units within the inner housing, wherein the end of the inner housing has a slot defining a tab; wherein the outer sleeve further comprises a deflection member extending from the first sidewall; wherein the tab and the deflection member form the ejection mechanism; wherein the deflection member is disposed between the first sidewall and the second sidewall; and wherein, when the outer sleeve rotates relative to the inner housing from the SEALED position toward the DISPENSING position, the deflection member deflects the tab toward the window in order to eject the one of the solid units from the inner housing and maintain the other of the solid units within the inner housing…
…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 19 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: 
A dispenser assembly for solid units, the dispenser assembly consisting of an outer sleeve and an inner sleeve:
the outer sleeve comprising an end, a first sidewall extending from the end of the outer sleeve, and a sleeve sealing surface disposed at or proximate to the end of the outer sleeve, the first sidewall having a window proximate to the end of the outer sleeve; and
the inner housing inserted into the outer sleeve, the inner housing comprising an end with an opening therein leading to a compartment configured for storing the solid units, the inner housing further having a housing sealing surface,
wherein the outer sleeve is configured to rotate relative to the inner housing between a SEALED position corresponding to the sleeve sealing surface forming a moisture tight seal with the housing sealing surface, and a DISPENSING position corresponding to the sleeve sealing surface being disengaged with the housing sealing surface in order to allow at least one of the solid units to be dispensed through the window,
wherein the dispenser assembly further comprises a cam formed between the outer sleeve and the inner housing; and wherein, when the outer sleeve rotates relative to the inner housing between the SEALED position and the DISPENSING position, the cam causes the inner housing to translate axially relative to the outer sleeve, and

wherein the inner housing further comprises a body portion and at least one button portion extending outwardly from the body portion; wherein the first sidewall of the outer sleeve has at least one groove; wherein the at least one button portion and the at least one groove form the cam; and wherein, when the outer sleeve rotates relative to the inner housing between the SEALED position and the DISPENSING position, the at least one button portion rotates within the at least one groove…
…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 21 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: 
A dispenser assembly for solid units, the dispenser assembly comprising:
an outer sleeve comprising an end, a first sidewall extending from the end of the outer sleeve, and a sleeve sealing surface disposed at or proximate to the end of the outer sleeve, the first sidewall having a window proximate to the end of the outer sleeve; and
an inner housing inserted into the outer sleeve, the inner housing comprising an end with an opening therein leading to a compartment configured for storing the solid units, the inner housing further having a housing sealing surface,
wherein the outer sleeve is configured to rotate relative to the inner housing between a SEALED position corresponding to the sleeve sealing surface forming a 
wherein the inner housing further comprises a body portion having a number of slots each defining a tab; wherein the first sidewall of the outer sleeve has a number of grooved regions; and wherein, when the outer sleeve is in the SEALED position, each corresponding tab is disposed in a corresponding one of the grooved regions, wherein, when the outer sleeve rotates relative to the inner housing from the SEALED position toward the DISPENSING position, each corresponding tab moves radially inwardly with respect to the outer sleeve…
…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 23 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: 
A dispenser assembly according to claim 17, for solid units, the dispenser assembly consisting of an outer sleeve and an inner sleeve:
the outer sleeve comprising an end, a first sidewall extending from the end of the outer sleeve, and a sleeve sealing surface disposed at or proximate to the end of the outer sleeve, the first sidewall having a window proximate to the end of the outer sleeve; and 

wherein the outer sleeve is configured to rotate relative to the inner housing between a SEALED position corresponding to the sleeve sealing surface forming a moisture tight seal with the housing sealing surface, and a DISPENSING position corresponding to the sleeve sealing surface being disengaged with the housing sealing surface in order to allow at least one of the solid units to be dispensed through the window, and
wherein the dispenser assembly further comprises an ejection mechanism formed between the inner housing and the outer sleeve; and wherein, when the outer sleeve rotates relative to the inner housing from the SEALED position toward the DISPENSING position, the ejection mechanism ejects one of the solid units from the inner housing and maintains the other of the solid units within the inner housing, wherein the end of the inner housing has a slot defining a tab; wherein the outer sleeve further comprises a deflection member extending from the first sidewall and being disposed internal with respect thereto; wherein the tab and the deflection
member form the ejection mechanism; and wherein, when the outer sleeve rotates relative to the inner housing from the SEALED position toward the DISPENSING position, the deflection member deflects the tab toward the window in order to eject the one of the solid units from the inner housing and maintain the other of the solid units within the inner housing.…


The claim 27 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: 
A dispenser assembly for solid units, the dispenser assembly comprising:
an outer sleeve comprising an end and a first sidewall extending from the end of the outer sleeve, the first sidewall having a window proximate to the end of the outer sleeve; and an inner housing inserted into the outer sleeve, the inner housing comprising an end with an opening therein leading to a compartment configured for storing the solid units,
wherein the outer sleeve is configured to rotate relative to the inner housing between a CLOSED position corresponding to the window being blocked by a portion of the inner housing, and an OPEN position corresponding to the window not being blocked by the inner housing in order to allow at least one of the solid units to be dispensed through the window, and
wherein the inner housing further comprises a body portion and at least one button portion extending outwardly from the body portion; wherein the first sidewall of the outer sleeve has at least one groove; and wherein, when the outer sleeve rotates relative to the inner housing between the CLOSED position and the OPEN position, the at least one button portion rotates within the at least one groove.…
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651